Case 2:19-mc-00015-GW-PJW Document 31 Filed 02/14/19 Page 1 of 5 Page ID #:1051



   1   DENNIS S. ELLIS (SB# 178196)
       dennisellis@paulhastings.com
   2   KATHERINE F. MURRAY (SB# 211987)
       katherinemurray@paulhastings.com
   3   SERLI POLATOGLU (SB# 311021)
       serlipolatoglu@paulhastings.com
   4   PAUL HASTINGS LLP
       515 South Flower Street
   5   Twenty-Fifth Floor
       Los Angeles, California 90071-2228
   6   Telephone: 1(213) 683-6000
       Facsimile: 1(213) 627-0705
   7
       Attorneys for Defendants L’ORÉAL USA,
   8   INC., L’ORÉAL USA PRODUCTS, INC., TH
       L’ORÉAL USA S/D, INC. and REDKEN 5
   9   AVENUE NYC, LLC
  10
                           UNITED STATES DISTRICT COURT
  11
                          CENTRAL DISTRICT OF CALIFORNIA
  12

  13   IN RE SUBPOENAS DUCES TECUM            CASE NO. 2:19-mc-00015-GW-PJWx
       AND TO TESTIFY AT DEPOSITION
  14   TO COURTNEY TALLMAN                     Underlying Litigation
                                               Civil Action No. 17-14-JFB-SRF
  15                                           United States Distr. Del.
       LIQWD, INC. and OLAPLEX LLC,
  16                                           Discovery cutoff: January 25, 2019
                     Plaintiffs,               Pretrial conference date: June 4, 2019
  17                                           Trial date: July 29, 2019
             vs.
  18                                           [DISCOVERY MATTER]
       L’ORÉAL USA, INC., L’ORÉAL USA
  19   PRODUCTS, INC., L’ORÉAL   USA           DEFENDANTS’
       S/D, INC. and REDKEN 5TH AVENUE         SUPPLEMENTAL
  20   NYC, LLC,                               MEMORANDUM IN SUPPORT
                                               OF MOTION TO COMPEL NON-
  21                 Defendants.               PARTY COURTNEY TALLMAN
                                               TO COMPLY WITH SUBPOENA
  22                                           DUCES TECUM AND TO
                                               TESTIFY AT DEPOSITION
  23
                                               Date:     February 28, 2019
  24                                           Time:     1:30 p.m.
                                               Dept.:    790
  25                                           Judge:    Hon. Patrick J. Walsh
  26                                           [Declaration of Serli Polatoglu filed
                                               and served concurrently herewith]
  27
  28
                                                                 DEFS.’ SUPP. MEMO. ISO
                                                            MOT. TO COMPEL TALLMAN’S
                                                           COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00015-GW-PJW Document 31 Filed 02/14/19 Page 2 of 5 Page ID #:1052



   1         L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and
   2   Redken 5th Avenue NYC, LLC (together, “L’Oréal USA”) submit this
   3   supplemental memorandum to briefly address some of the arguments raised by
   4   Courtney Tallman (“Tallman”) in the Joint Stipulation regarding L’Oréal USA’s
   5   Motion to Compel Tallman to Comply with Subpoena Duces Tecum and to Testify
   6   at Deposition (the “Subpoena”). None of Tallman’s arguments excuse her failure to
   7   comply with the Subpoena, which was served on December 3, 2018. As such,
   8   Tallman should be ordered to promptly comply with the Subpoena.
   9         Tallman’s opposition to L’Oréal USA’s Motion rests largely on assertions
  10   that the information sought in the Subpoena is irrelevant. This position is
  11   unsupported, and gives short shrift to the determination made by the Court in the
  12   Underlying Action, Liqwd, Inc. v. L’Oréal USA, Inc., Civil Action No. 17-14-JFB-
  13   SRF, that information sought from stylists who used Olaplex’s products prior to
  14   their public launch is relevant. (See Dkt. No. 7-2, Ex. M, ¶ 6.)1 Tallman is one of
  15   those stylists. The Northern District of Illinois reached a similar conclusion when it
  16   recently granted L’Oréal USA’s Motion to Compel against a similarly situated
  17   stylist, Vicki Laris. (See Declaration of Serli Polatoglu (“Polatoglu Decl.”) filed
  18   concurrently herewith, Ex. A and Ex. B at 5:24-6:8.) Tallman’s use of the Olaplex
  19   products relates to issues of patent invalidity and to defenses to Olaplex’s claims
  20   for trade secret misappropriation.
  21         Tallman also asserts that she should not be ordered to comply with the
  22   Subpoena because it is unduly burdensome. This argument has little traction.
  23   L’Oréal USA has done all it can to minimize the burden imposed on Tallman. It
  24   has repeatedly explained that it does not expect her deposition to last a full day.
  25   1
        The Court in the Underlying Action concluded as much after reviewing three
  26   rounds of briefing on this issue (see Dkt. No. 7-2, Exs. J-L), belying Tallman’s
       assertion that the court simply “accepted [L’Oréal USA’s] conclusory general
  27
       allegations that the stylists’ testimony is ‘plainly relevant’ to their invalidity
  28   defenses.” (Dkt. No. 7-1 at 4.)
                                                                         DEFS.’ SUPP. MEMO. ISO
                                                 -1-                MOT. TO COMPEL TALLMAN’S
                                                                   COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00015-GW-PJW Document 31 Filed 02/14/19 Page 3 of 5 Page ID #:1053



   1   (See, e.g., Dkt. No. 7-2, Exs. D, H.) It has further narrowed the already-targeted
   2   document requests in the Subpoena. (Dkt. No. 7-1 at 21.) All this notwithstanding,
   3   Tallman has refused to produce a single document responsive to the Subpoena, or
   4   to appear for deposition.
   5         While Tallman suggests that some of the information requested in the
   6   Subpoena may also be in the possession of Plaintiffs in the Underlying Action,
   7   Liqwd, Inc. and Olaplex LLC (together, “Olaplex”) (see Dkt. No. 7-1 at 43-45),
   8   L’Oréal USA has been hamstrung by Olaplex’s refusal to produce the information.
   9   Moreover, a similar argument was rejected when it was raised by Ms. Laris in the
  10   Northern District of Illinois. (See Polatoglu Decl., Ex. B at 5:18-20 (Court: “What
  11   would be L’Oréal’s motivation to take a deposition only to collect information they
  12   have already got? What's their motivation?”).) L’Oréal USA seeks information
  13   regarding the prior use of Olaplex’s products by the very person who engaged in
  14   that use, whose name has appeared in documents produced by Olaplex.2
  15         Any small burden the Subpoena imposes on Tallman does not excuse her
  16   refusal to comply. Indeed, in her Objections to the Subpoena, Tallman represented
  17   that she was unavailable for deposition in December, because December was the
  18   busiest time of the year for her business. (Dkt. No. 7-2, Ex. G at 3). Tallman
  19   makes no similar claims about her schedule at this time of year. In any event, the
  20   standard is not whether discovery will impose a burden, but whether it imposes an
  21   undue burden. Fed. R. Civ. P. 45(d)(1). As the Northern District of Illinois
  22   explained when it ordered Ms. Laris to comply with her subpoena:
  23
       2
  24    Tallman’s argument that documents responsive to Request for Production No. 2,
       which seeks “[a]ll Documents and Communications Concerning the Olaplex
  25
       Products, including, but not limited to, Social Media Content, before January
  26   2017,” are equally available to L’Oréal USA, evinces a misunderstanding of the
       Request. (Dkt. No. 7-1 at 21, 27.) Many social media platforms, including
  27
       Facebook and Instagram, maintain private groups or messaging features. L’Oréal
  28   USA would not have access to any posts made by Tallman in these private forums.
                                                                       DEFS.’ SUPP. MEMO. ISO
                                                -2-               MOT. TO COMPEL TALLMAN’S
                                                                 COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00015-GW-PJW Document 31 Filed 02/14/19 Page 4 of 5 Page ID #:1054



   1                Compliance with discovery is a nuisance. I agree. And
                    it’s complicated. And when you’re a third party, it just
   2                seems like it’s not fair. But the rule of law is really
                    important in the United States, and it’s really important
   3                to me. And that means that, even though it’s
                    inconvenient or difficult or annoying, when you get a
   4                subpoena or your testimony is necessary for due
                    process, you cooperate because we live in a free society
   5                because we all comply with the rules.
   6
       (Polatoglu Decl., Ex. B at 5:24-6:8 (emphasis added).)
   7
             Finally, Tallman’s contention that L’Oréal USA’s Motion is moot has been
   8
       laid to rest by the District of Delaware. (Dkt. No. 7-1 at 4, 6, 28.) During a
   9
       discovery teleconference held today in the Underlying Action, L’Oréal USA
  10
       informed the Court that certain third parties (who are represented by counsel
  11
       retained by Olaplex), have objected to discovery on the grounds that the third party
  12
       discovery deadline has passed. (See Polatoglu Decl., ¶ 3.) The Court made clear
  13
       that, if a subpoena was served prior to the original discovery cut-off date
  14
       (December 21, 2018), then those third parties must comply with any discovery
  15
       order relating to that subpoena. (Id.) As an example, the Court referenced the fact
  16
       that the Northern District of Illinois just opened discovery for the limited purpose
  17
       of Vicki Laris’ deposition. (See Polatoglu Decl., ¶ 3 and Ex. B at 6:9-15). Tallman
  18
       was served with the subpoena on December 3, 2018. (Dkt. No. 7-2, Ex. C.) As
  19
       such, Tallman’s argument that L’Oréal USA’s Motion should be denied because the
  20
       discovery cut-off has lapsed is unpersuasive.
  21
             Tallman has been avoiding her subpoena obligations for nearly three months.
  22
       She has conceded that she possesses information responsive to the Subpoena, but
  23
       refuses to produce the same. (Dkt. No. 7-1 at 26.) She should not be permitted
  24
       evade her discovery obligations any longer. As the Illinois court noted in granting
  25
       a similar motion yesterday, “the rule of law is really important in the United States”
  26
       and “when you get a subpoena or your testimony is necessary for due process, you
  27
       cooperate.” (Polatoglu Decl., Ex. B a 6:2-8.) This Court should order Tallman to
  28
                                                                        DEFS.’ SUPP. MEMO. ISO
                                                -3-                MOT. TO COMPEL TALLMAN’S
                                                                  COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00015-GW-PJW Document 31 Filed 02/14/19 Page 5 of 5 Page ID #:1055



   1   comply with the Subpoena promptly, and award L’Oréal USA $2,500, which is
   2   only a portion of its fees and costs, for having to bring this Motion. (See Polatoglu
   3   Decl., ¶ 4.) Fed. R. Civ. P. 37(a)(5)(A).
   4

   5   DATED: February 14, 2019                      PAUL HASTINGS LLP
   6

   7                                                 By:              /s/
                                                               Katherine F. Murray
   8

   9                                                Attorneys for Defendants
                                                    L’ORÉAL USA, INC., L’ORÉAL USA
  10                                                PRODUCTS, INC., L’ORÉAL   USA
                                                    S/D, INC. and REDKEN 5TH AVENUE
  11                                                NYC, LLC.
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
  28
                                                                        DEFS.’ SUPP. MEMO. ISO
                                                   -4-             MOT. TO COMPEL TALLMAN’S
                                                                  COMPLIANCE WITH SUBPOENA
